Title: From George Washington to Thomas Nelson, Jr., 3 November 1781
From: Washington, George
To: Nelson, Thomas, Jr.


                  
                     Sir
                     Camp near York November 3d 1781
                  
                  I have the honor to inform your Excellency that 467 of the British and German Convalescents marched this day from York under the Escort of Courtlands New York Regiment, which will conduct them as far as Fredericksburg—of this I have apprised General Weedon, and directed him to prepare a sufficient Guard of Militia for the purpose of relieving the Regiment above mentioned, and recieving the prisoners under their care, untill they are in condition to join the Corps to which they belong—when it will be necessary to forward them under Militia Escorts to the respective places of their destination.
                  There remain in the Hospitals of Gloucester about 1300 Sick and wounded unable to march the dispositions of the French Winter Cantonments however render it indispensably necessary to have them removed immediately; in these circumstances it appears to me most advisable to have them transported in the first instance to Tods Bridge by water and from thence either altogether by land to Fredericksburg—or across to Hobbs- hole, to be embarked there on board of such small Craft as can be provided and sent the remainder of the way by water—they must in either case be deposited as those above mentioned at Fredericksburg untill they are sufficiently recovered to be marched to their Regiments under proper Militia Escorts.
                  Your Excellency will be pleased to give the necessary orders for collecting Waggons at Tods Bridge for the reception of the said Prisoners.  A Guard of Maryland Continental Troops will aid in assisting them from hence to Fredericksburg.  I have the honor to be Your Excellencys most Obt Hum. Ser.
                  
                     Go: Washington
                  
                  
                     P.S.  The Maryland Troops destined for this Service, will not exceed 300 Men whose terms of Service will expire about the first of next Month—I mention these circumstances for your Excellency’s information.
                  
                  
                     G.W.
                  
               